UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended June 30, 2007 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-26640 POOL CORPORATION (Exact name of Registrant as specified in its charter) Delaware 36-3943363 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 109 Northpark Boulevard, Covington, Louisiana 70433-5001 (Address of principal executive offices) (Zip Code) 985-892-5521 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YESxNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filer¨Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YES¨NOx At July 25, 2007, there were 49,134,428 outstanding shares of the registrant's common stock, $.001 par value per share. POOL CORPORATION Form 10-Q For the Quarter Ended June 30, 2007 INDEX PART I.FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) Consolidated Statements of Income 1 Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Consolidated Financial Statements 4 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3.Quantitative and Qualitative Disclosures about Market Risk 18 Item 4.Controls and Procedures 18 PART II.OTHER INFORMATION Item 1A.Risk Factors 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 4.Submission of Matters to a Vote of Security Holders 23 Item 6.Exhibits 24 Signature Page 25 Index to Exhibits 26 PART I.FINANCIAL INFORMATION Item 1.Financial Statements POOL CORPORATION Consolidated Statements of Income (Unaudited) (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net sales $ 726,472 $ 705,703 $ 1,100,178 $ 1,054,259 Cost of sales 518,550 496,703 788,771 747,211 Gross profit 207,922 209,000 311,407 307,048 Selling and administrative expenses 109,489 105,662 204,342 188,688 Operating income 98,433 103,338 107,065 118,360 Interest expense, net 5,897 3,856 10,416 6,707 Income before income taxes and equity earnings (losses) 92,536 99,482 96,649 111,653 Provision for income taxes 35,728 38,410 37,316 43,109 Equity earnings (losses) in unconsolidated investments 986 1,038 (185 ) (12 ) Net income $ 57,794 $ 62,110 $ 59,148 $ 68,532 Earnings per share: Basic $ 1.17 $ 1.18 $ 1.19 $ 1.30 Diluted $ 1.12 $ 1.12 $ 1.14 $ 1.23 Weighted average shares outstanding: Basic 49,326 52,608 49,753 52,602 Diluted 51,504 55,544 51,974 55,499 Cash dividends declared per common share $ 0.12 $ 0.105 $ 0.225 $ 0.195 The accompanying Notes are an integral part of the Consolidated Financial Statements 1 POOL CORPORATION Consolidated Balance Sheets (Unaudited) (In thousands, except share data) June 30, June 30, December 31, 2007 2006 2006 Assets Current assets: Cash and cash equivalents $ 47,171 $ 32,507 $ 16,734 Receivables, net 90,892 76,407 51,116 Receivables pledged under receivables facility 210,373 219,315 103,821 Product inventories, net 388,364 367,096 332,069 Prepaid expenses and other current assets 10,705 8,493 8,005 Deferred income taxes 7,676 4,004 7,676 Total current assets $ 755,181 $ 707,822 $ 519,421 Property and equipment, net 36,628 30,289 33,633 Goodwill 155,231 142,177 154,244 Other intangible assets, net 16,561 17,933 18,726 Equity interest investments 32,156 29,882 32,509 Other assets, net 19,065 12,561 16,029 Total assets $ 1,014,822 $ 940,664 $ 774,562 Liabilities and stockholders’ equity Current liabilities: Accounts payable 229,691 207,727 177,544 Accrued and other current liabilities 62,071 101,300 35,610 Short-term financing 150,000 150,000 74,286 Current portion of long-term debt and other long-term liabilities 4,350 2,850 4,350 Total current liabilities $ 446,112 $ 461,877 $ 291,790 Deferred income taxes 15,212 14,048 15,023 Long-term debt 272,599 151,500 188,157 Other long-term liabilities 6,519 2,268 1,908 Total liabilities $ 740,442 $ 629,693 $ 496,878 Stockholders’ equity: Common stock, $.001 par value; 100,000,000 shares authorized; 49,546,774, 51,964,383 and 50,929,665 shares issued and outstanding at June 30, 2007, June 30, 2006 and December 31, 2006, respectively 49 51 50 Additional paid-in capital 164,617 137,654 148,821 Retained earnings 102,023 169,589 129,932 Treasury stock — — (7,334 ) Accumulated other comprehensive income 7,691 3,677 6,215 Total stockholders’ equity $ 274,380 $ 310,971 $ 277,684 Total liabilities and stockholders’ equity $ 1,014,822 $ 940,664 $ 774,562 The accompanying Notes are an integral part of the Consolidated Financial Statements. 2 POOL CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Six Months Ended June 30, 2007 2006 Operating activities Net income $ 59,148 $ 68,532 Adjustments to reconcile net income to net cash used in operating activities: Depreciation 4,516 3,833 Amortization 2,493 2,398 Share-based compensation 3,945 4,007 Excess tax benefits from share-based compensation (6,399 ) (9,363 ) Equity losses in unconsolidated investments 353 25 Other 637 99 Changes in operating assets and liabilities, net of effects of acquisitions: Receivables (147,733 ) (153,883 ) Product inventories (56,282 ) (37,531 ) Accounts payable 52,102 33,541 Other current assets and liabilities 33,145 39,137 Net cash used in operating activities (54,075 ) (49,205 ) Investing activities Acquisition of businesses, net of cash acquired (2,087 ) (1,446 ) Purchase of property and equipment, net of sale proceeds (7,606 ) (7,723 ) Proceeds from sale of investment 75 — Net cash used in investing activities (9,618 ) (9,169 ) Financing activities Proceeds from revolving line of credit 215,271 177,038 Payments on revolving line of credit (229,329 ) (153,138 ) Proceeds from asset-backed financing 87,479 93,347 Payments on asset-backed financing (11,765 ) (9,004 ) Proceeds from long-term debt 100,000 — Payments on long-term debt and other long-term liabilities (1,547 ) (47 ) Payments of deferred financing costs (397 ) (18 ) Payments of capital lease obligations (257 ) (257 ) Excess tax benefits from share-based compensation 6,399 9,363 Proceeds from issuance of common stock under share-based compensation plans 5,414 4,513 Payment of cash dividends (11,185 ) (10,290 ) Purchase of treasury stock (67,998 ) (48,423 ) Net cash provided by financing activities 92,085 63,084 Effect of exchange rate changes on cash 2,045 931 Change in cash and cash equivalents 30,437 5,641 Cash and cash equivalents at beginning of period 16,734 26,866 Cash and cash equivalents at end of period $ 47,171 $ 32,507 The accompanying Notes are an integral part of the Consolidated Financial Statements 3 POOL CORPORATION Notes to Consolidated Financial Statements(Unaudited) Note 1 – Summary of Significant Accounting Policies Pool Corporation (the Company, which may be referred to as POOL, we, us or our) prepared the unaudited interim Consolidated Financial Statements following accounting principles generally accepted in the United States (GAAP) and the requirements of the Securities and Exchange Commission (SEC) for interim financial information. As permitted under those rules, certain footnotes or other financial information required by GAAP for complete financial statements have been condensed or omitted.In management’s opinion, the financial statements include all normal and recurring adjustments that are considered necessary for the fair presentation of our financial position and operating results including the elimination of all significant intercompany accounts and transactions among our wholly owned subsidiaries. A description of our significant accounting policies is included in our 2006 Annual Report on Form 10-K. The Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and accompanying notes in our Annual Report.The results for the three and six month periods ended June 30, 2007 are not necessarily indicative of the results to be expected for the twelve months ending December31,2007. On January1,2007, we adopted Financial Accounting Standards Board (FASB) Interpretation48 (FIN 48), Accounting for Uncertainty in Income Taxes-an interpretation of FASB Statement No.109.See Note 6 for additional information. Note 2 – Earnings Per Share We calculate basic earnings per share (EPS) by dividing net income by the weighted average number of common shares outstanding.Diluted EPS includes the dilutive effects of stock and option awards. The table below presents the reconciliation of basic and diluted weighted average number of shares outstanding and the related EPS calculation (in thousands, except EPS): Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Net income $ 57,794 $ 62,110 $ 59,148 $ 68,532 Weighted average common shares outstanding: Basic 49,326 52,608 49,753 52,602 Effect of dilutive securities: Stock options 2,129 2,901 2,179 2,860 Restricted stock awards 47 32 39 31 Employee stock purchase plan 2 3 3 6 Diluted 51,504 55,544 51,974 55,499 Basic earnings per share $ 1.17 $ 1.18 $ 1.19 $ 1.30 Diluted earnings per share $ 1.12 $ 1.12 $ 1.14 $ 1.23 4 POOL CORPORATIONNotes to Consolidated Financial Statements (Continued) (Unaudited) The weighted average diluted shares outstanding for the three and six months ended June 30, 2007 exclude stock options to purchase 580,050 shares.Since these options have exercise prices that are higher than the average market price of our common stock, including them in the calculation would have an anti-dilutive effect on earnings per share for the respective periods.There were no anti-dilutive stock options excluded from the earnings per share calculation for the three and six months ended June 30, 2006. Note 3 – Comprehensive Income Comprehensive income includes net income, foreign currency translation adjustments and the unrealized gain or loss on interest rate swaps.Comprehensive income for the three and six months ended June 30, 2007 and 2006 are presented below: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Comprehensive income $ 59,985 $ 63,064 $ 60,624 $ 70,070 Note 4 – Acquisitions As discussed in Note 2 of “Notes to Consolidated Financial Statements” included in Item 8 of our 2006 Annual Report on Form10-K, in August2006 we acquired Wickham Supply, Inc. and Water Zone, LP (collectively Wickham), a leading regional irrigation products distributor.Wickham operates 14 distribution sales centers with 13 locations throughout Texas and one location in Georgia.We have included the results of operations for Wickham in our Consolidated Financial Statements since the acquisition date. In February 2007, we acquired Tor-Lyn Limited, a swimming pool supply distributor with one sales center location in Ontario, Canada.We have included the results of operations for Tor-Lyn Limited in our Consolidated Financial Statements since the acquisition date.This acquisition did not have a material impact on our financial position or results of operations. Note 5 – Debt On February12,2007, we issued and sold $100.0 million aggregate principal amount of Floating Rate Senior Notes (theNotes) in a private placement offering pursuant to a Note Purchase Agreement. The Notes are due February12,2012 and will accrue interest on the unpaid principal balance at a floating rate equal to a spread of 0.600% over the three-month LIBOR, as adjusted from time to time. The Notes have scheduled quarterly interest payments that are due on February12,May12, August12 and November12 of each year. The Notes are unsecured and are guaranteed by each domestic subsidiary that is or becomes a borrower or guarantor under our unsecured syndicated senior credit facility.We used the net proceeds from the placement to pay down borrowings under our revolving credit facility. The Notes are subject to redemption at our option, in whole or in part, at 103% of the principal amount on or prior to February 12, 2008 and at 100% of the principal amount thereafter, plus accrued interest to the date of redemption and any LIBOR breakage amount as defined by the Note Purchase Agreement. In the event we have a change of control, the holders of the Notes will have the right to put the Notes back to us at par. 5 In February 2007, we also entered into an interest rate swap agreement to reduce our exposure to fluctuations in interest rates on the Notes. The swap agreement converts the variable interest rate to a fixed rate of 5.088% on the initial notional amount of $100.0 million, which will decrease to a notional amount of $50.0 million in 2010.Any difference paid or received on the interest rate swap will be recognized as an adjustment to interest expense over the life of the swap.We record the changes in the fair value of the swap to accumulated other comprehensive income.We have designated this swap as a cash flow hedge.The swap agreement will terminate on February12,2012.Including the 0.600% spread, we expect to pay an effective interest rate on the Notes of approximately 5.688%. Note 6 – Income Taxes As discussed in Note 1, we adopted FIN 48 on January 1, 2007.As a result of the implementation of FIN 48, we recognized a reduction of approximately $0.5million to the January1,2007 retained earnings balance.At January1,2007, the total amount of gross unrecognized tax benefits was approximately $3.3million.This amount includes approximately $2.2million of unrecognized tax benefits, which would decrease our effective tax rate if recognized at some point in the future. Effective January 1, 2007, in connection with the adoption of FIN 48, we changed our accounting policy and now recognize accrued interest related to unrecognized tax benefits in interest expense and recognize penalties in selling and administrative expenses.These amounts were previously classified as a component of income tax expense.The accrued interest balance related to unrecognized tax benefits was approximately $0.4million at January1,2007. As a result of tax positions taken in the current periods, we recorded an increase in gross unrecognized tax benefits of approximately $0.6 million in the second quarter of 2007.For the six months ended June 30, 2007, the increase totaled $0.7 million. Also in the second quarter, we recorded an increase of approximately $0.5 million in unrecognized tax benefits that could impact our effective tax rate, making the year to date increase $0.6 million.The accrued interest balance related to unrecognized tax benefits was approximately $0.6million at June30,2007.We file income tax returns in the U.S. federal jurisdiction and various state and foreign jurisdictions.With few exceptions, we are no longer subject to U.S. federal, state and local or non-U.S. income tax examinations by tax authorities for years before 2003.We anticipate that the accounting under the provisions of FIN48 may provide for greater volatility in our effective tax rate as items are derecognized or as we record changes in measurement in interim periods. Note 7 – Share-Based Compensation Plans In May 2007, our shareholders approved the 2007 Long-Term Incentive Plan (the 2007 LTIP), which authorizes the Compensation Committee of our Board of Directors (our Board) to grant non-qualified stock options and restricted stock to employees, directors, consultants or advisors.No more than 1,515,000 shares may be issued under this plan.Granted stock options have an exercise price equal to our stock’s closing market price on the date of grant. These options generally vest either five years from the grant date or on a three/five year split vest schedule, where half of the options vest three years from the grant date and the remainder vest five years from the grant date. These options expire ten years from the grant date. Restricted stock awarded under the 2007 LTIP is issued at no cost to the grantee and is subject to vesting restrictions.The restricted stock awards generally vest either one year from the grant date for awards to directors or five years from the grant date for all other awards. The 2007 LTIP has replaced the 2002 Long-Term Incentive Plan, which has been suspended by the Board, and the SCP Pool Corporation Non-Employee Directors Equity Incentive Plan, which expired in 2006.No additional awards will be granted under these predecessor plans. 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations You should read the following discussion in conjunction with Management's Discussion and Analysis included in our 2006 Annual Report on Form 10-K. OVERVIEW Financial Results Net sales grew 3% to $726.5 million in the second quarter of 2007 compared to $705.7 million in 2006.The increase is attributable to acquired sales centers, primarily the Wickham business acquired in August 2006, base business sales growth of approximately 1% (on top of 13% growth in the second quarter of 2006) and new sales centers opened in new markets.Our sales were negatively impacted by a difficult combination of external conditions, including the depressed housing and real estate markets and the record wet weather in Texas and Oklahoma. Our base business sales growth continues to reflect the growth in the installed base of swimming pools and market share gains through the execution of sales, marketing and service programs that we offer to our customers.Complementary product sales increased 9% during the second quarter compared to 23% growth for the same period in 2006. Our gross profit as a percentage of net sales (gross margin) decreased 100 basis points to 28.6% in the second quarter of 2007 from the second quarter of 2006.This decrease reflects the impact of competitive pricing pressures resulting from the current market environment, the impact of early buy and early pay inventory purchases in the fourth quarter of 2005 and the timing of vendor incentives recorded in 2006, which both benefited gross margin for the first half of 2006. Selling and administrative expenses (operating expenses) increased 4% in the second quarter of 2007 compared to the second quarter of 2006.This increase includes the impact from investments in new sales centers since the beginning of 2006, the addition of expenses from the Wickham acquisition in August 2006, higher expenses related to sales center expansions and relocations within the past year and investments in other business development initiatives.These higher expenses were partially offset by lower incentive compensation and the impact from cost control initiatives.Base business operating expenses were flat and consistent as a percentage of sales quarter over quarter. Our operating income decreased 5% to $98.4 million in the second quarter of 2007 while operating margin decreased to 13.5% of sales from 14.6% in the second quarter of 2006.Interest expense increased 53% for the second quarter of 2007 due to higher debt levels for borrowings to fund share repurchases and a higher average effective interest rate compared to the same period in 2006.Net income decreased 7% to $57.8 million compared to the second quarter of 2006 and included $1.0 million of net equity earnings from our investment in Latham Acquisition Corporation (LAC). Financial Position and Liquidity Accounts receivable increased $5.6 million to $301.3 million at June30,2007 from $295.7 million at June30,2006.Our allowance for doubtful accounts balance was $6.4 million at June30,2007, an increase of $2.2 million over June 30, 2006 due primarily to a slowdown in customer payments in some of the more competitive markets.Days sales outstanding (DSO) increased between periods to 35.8 days at June30,2007 compared to 34.0 days at June30,2006 as a result of the addition of Horizon’s and Wickham’s receivables, which have slightly longer collection cycles.Excluding Horizon and Wickham, DSO increased slightly to 33.4days compared to 32.8 days at June 30, 2006. Our inventory levels increased 6% to $388.4 million as of June 30, 2007, compared to June 30, 2006.This increase includes inventory related to the Wickham acquisition and new sales centers.Our inventory turns, as calculated on a trailing twelve month basis, have decreased slightly to 3.9times as of June 30,2007 from 4.0times as of June 30,2006. Total debt outstanding increased 41% to $425.6 million at June 30, 2007 compared to $303.0 million at June 30, 2006.This increase is attributable to increased borrowings to fund share repurchases of approximately $127.0 million over the past 12 months andthe Wickham acquisition.We continue to maintain a healthy current ratio, which increased to 1.7 as of June30,2007 compared to 1.5 as of June 30, 2006. 7 Current Trends Current economic trends include a slowdown in the domestic housing market, with lower housing turnover, a sharp drop in new home construction, home value deflation in some markets, increases in short-term interest rates and a tightening of credit in the sub-prime lending market.Some of the factors that mitigate the impact of these trends on our business include the following: · the majority of our business is driven by recurring sales related to the ongoing maintenance and repair of existing pools and landscaped areas, with less than 40% of our sales tied to new pool or irrigation construction; · we estimate that only 10% to 20% of new pools are constructed along with new home construction; and · we have a low market share with the largest pool builders who we believe are more heavily tied to new home construction. Despite these mitigating factors, these negative trends had a more pronounced impact during the second quarter of 2007 and have significantly impacted some of our key markets, including Florida, Arizona and parts of California. We believe these trends, along with the impact of unusually wet weather in Texas and Oklahoma and a delay in the start of pool construction in northern markets due to unfavorable weather conditions in the first quarter, will likely result in a 10% to 20% decrease in new pool construction in 2007 compared to 2006.A more severe and/or prolonged housing market slowdown and continuing adverse weather may have a greater impact on new pool construction that could negatively impact our current sales and earnings projections. Outlook In July, we updated our 2007 earnings per share guidance to $1.75 to $1.85 per diluted share to reflect our second quarter results and our more cautious outlook for the remainder of the year.We still expect to realize more sales growth relative to 2006 in the second half of the year based on easier sales comparisons, but now anticipate modest single digit sales growth for the full year 2007, with mid-single digit sales growth in the second half of 2007. Based on the current market environment with some competitors being very aggressive on pricing, we believe that gross margin in the third quarter of 2007 will be lower than in the third quarter of 2006. However, we expect that our fourth quarter 2007 gross margin will be marginally higher than the fourth quarter 2006 gross margin, which was adversely impacted by our 2006 year end vendor incentive adjustment.Overall, we expect a decline in gross margin of 30 to 50 basis points in the second half of 2007 compared to the second half of 2006. We expect cash flow from operations for the year to be between $70.0 and $80.0million. Our business is subject to significant risks, including weather, competition, general economic conditions and other risks detailed in Part II - Item 1A. “Risk Factors” and our “Cautionary Statement for Purpose of the ‘Safe Harbor’
